Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered December 2, 1992, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that the court’s charge as to identification was inadequate in view of the fact that the only evidence against the defendant was an identification by the victim. We disagree. The trial court need not give a fact specific charge as to identification but may give a general instruction on weighing credibility and state that the identification must be proven beyond a reasonable doubt by the People (see, People v Whalen, 59 NY2d 273, 279; People v Nichols, 191 AD2d 518).
The defendant’s remaining contention is unpreserved for appellate review. Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.